Citation Nr: 1624861	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-10 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for migraine headaches since September 8, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to February 1994 and from December 2002 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2014, the Board denied entitlement to a disability rating higher than 30 percent for migraine headaches from August 4, 2010, to September 7, 2010, and remanded the issue of entitlement to a disability rating higher than 30 percent since September 8, 2010.  The Veteran appealed the decision on the period from August 4, 2010, to September 7, 2010, to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court affirmed the Board's decision.  Consequently, the period from August 4, 2010, to September 7, 2010, is not currently on appeal.  

The Veteran testified before a Decision Review Officer in a March 2011 hearing and before the undersigned during a September 2012 videoconference hearing.  Transcripts of both hearings are associated with the record.  


FINDING OF FACT

Since September 8, 2010, the Veteran's migraine headaches have not been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSION OF LAW

Since September 8, 2010, the criteria for a disability rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also 38 C.F.R. §§ 3.102, 3.159, 3.326 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA's duty to notify was satisfied by an August 2010 letter.   VA's duty to assist was satisfied by proper assistance through obtaining medical records and scheduling VA examinations.  At March 2011 and September 2012 hearings, a Decision Review Officer and the undersigned elicited relevant testimony and suggested evidence that would help the Veteran.  The Board acknowledges that the Veteran subsequently filed a claim seeking special monthly compensation, but notes that it was based primarily on nonservice-connected disability, not his service-connected migraine headaches.  Further, while a December 2015 VA examination for aid and attendance indicates the Veteran's overall condition has worsened since his November 2014 VA examination, the report indicates that the worsening was not related to headaches.  Moreover, neither the Veteran nor his representative has asserted that any additional records need to be obtained or additional examinations scheduled.  


II.  Disability Ratings

The Veteran asserts that his migraine headaches are worse than the current disability rating reflects.  

To receive a 50 percent rating for migraine headaches from September 8, 2010, forward, the evidence must show that the disability is manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The rating criteria do not define "prostrating," nor has the Court.  According to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A similar definition-"extreme exhaustion or powerlessness"-is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007).

VA regulations also do not define "economic inadaptability"; however, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

VA treatment records and examinations from September 8, 2010, forward show the Veteran has had daily headache pain, approximately five migraine headaches per week that sometimes last through the entire day, occasional nausea and visual changes, and an average of one characteristic prostrating attack per month.  

The evidence does not, however, demonstrate that the Veteran had very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  His headache pain was exacerbated by sunlight and only somewhat improved with over-the-counter non-steroidal anti-inflammatory drugs.  Notably, the appellant reported during his September 2010 and November 2014 VA examinations and his March 2011 and September 2012 hearings that he was employed full-time, did not require workplace accommodations, and missed at most an average of 1-2 days of work per month due to his migraine headache pain.  The November 2014 VA examiner specifically found that, while the Veteran reported that his migraine headache pain had become more severe since his September 2010 VA examination, he still did not have very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Veteran is competent to report experiencing daily persisting severe headache pain and several migraine headaches per week with light sensitivity and occasional nausea and visual changes throughout the relevant period.  His reports are credible and probative, as they are internally consistent and consistent with contemporaneous medical records.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The record does not, however, demonstrate that the Veteran has had very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

VA examinations contain conflicting evidence regarding whether the Veteran's attacks of headache pain were prostrating during the period on appeal.  The September 2010 VA headache examiner found the Veteran had migraine headache and medication overuse headache, but did not have characteristic prostrating attacks of headache pain because ordinary activity was possible.  The November 2014 VA examiner, however, did find that the Veteran had prostrating attacks of headache pain approximately once a month.  While the November 2014 VA examiner did not provide a clear explanation for the finding, the November 2014 VA examiner's finding is consistent with the other medical evidence of record.  While not directly relevant to the period on appeal, the October 2008 VA neurological examiner reviewed the Veteran's description of his attacks of headache pain and determined that half of his attacks of headache pain were prostrating at that time.  Resolving reasonable doubt in the Veteran's favor, the Board gives more probative weight to the November 2014 VA examiner's determination and finds that the Veteran had characteristic prostrating attacks of headache pain throughout the period on appeal.  

Significantly, however, neither the September 2010 nor the November 2014 VA examiner found that the Veteran had attacks of headache pain that were very prostrating and prolonged attacks productive of severe economic inadaptability.  While the Veteran is competent to report lay-observable symptoms and functional limitations at work, he himself reported that during the relevant period he did not have to miss much time from work and did not require workplace accommodations to perform his job.  He did state that he did not take more time off of work only because he did not want to make his coworkers take on his workload and he only continued working because he had financial and familial obligations to meet; however, he did not appear to describe very frequent prolonged episodes of "complete physical or mental exhaustion" or "extreme exhaustion or powerlessness" that produced severe economic inadaptability.  In fact, he was able to continue working full-time throughout the majority of the period on appeal.  See September 2010 VA Examination (physical activities such as sports, chores, shopping, and exercise moderately limited due to headache pain; lost no days from work in security at Fort Campbell during past year); March 2011 Decision Review Officer Hearing Transcript at 4-5; September 2011 VA Treatment Records (able to function alright despite persisting migraine headache pain); September 2012 Videoconference Hearing Transcript at 3-8, 10; November 2014 VA Examination (missed 1-2 days of work per month due to headaches).  

VA treatment records from December 2015 and January 2016 and a December 2015 VA examination for aid and attendance purposes suggest that the Veteran is no longer working full-time; however, both sources indicate that the appellant's worsening condition was due to nonservice-connected prostate cancer, not his service-connected migraine headache pain.  See December 2015 VA Examination (listing the disabilities restricting the listed activities/functions as locally advanced prostate adenocarcinoma with suprapubic catheter and bilateral nephrostomy tubes and subsequent pain).  Cf. November 2014 VA Examination.  Moreover, neither the Veteran nor his representative has asserted that he has been unable to work due to service-connected disability, or that his service-connected disability has caused functional impairment that more nearly approximated very prostrating and prolonged attacks productive of severe economic inadaptability.

The requirements for a 50 percent rating under Diagnostic Code 8100 are conjunctive, not disjunctive, meaning that, to establish entitlement, all of them must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).  In this case, even if the Board found the Veteran had very frequent completely prostrating and prolonged attacks during the entirety of the period on appeal, he would still not be entitled to the next higher rating.  The record, including lay testimony, does not demonstrate that his migraine headaches were productive of severe economic inadaptability.  

Consequently, the most competent, credible, and probative evidence of record weighs against granting a disability rating in excess of 30 percent for migraine headaches from September 8, 2010, forward. 

The Board has considered whether this case should be referred for consideration of extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's current ratings with the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability levels and symptomatology. 

As Diagnostic Code 8100 applies to headaches-specifically, migraine headache-and the symptoms and limitations that come together to produce "characteristic prostrating attacks" are not specifically delineated, the diagnostic criteria reasonably contemplate all of the Veteran's reported symptoms.  Specific symptoms are not mentioned in Diagnostic Code 8100; however, this intentional decision not to delineate specific symptoms indicates that the presence of one or more such symptoms is assumed, and that the evaluation turns not on the particular symptoms the claimant has but rather on their functional effects-namely, prostrating attacks.  See 38 C.F.R. § 4.1; 38 C.F.R. § 4.21 (2015) (providing that application of the rating schedule requires "coordination of rating with impairment of function").  Accordingly, the symptoms and functional impairment caused by the Veteran's migraine headaches (i.e., pain, nausea, vision disturbance, sensitivity to light) are adequately contemplated by the schedular criteria as discussed above.  See also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1183 (31st Ed. 2007) (defining "migraine" as a "symptom complex of periodic attacks of vascular headache . . . commonly associated with irritability, nausea, vomiting . . . and often photophobia").  The Veteran and his representative have not identified any symptoms not recognized by the rating criteria or alleged that the rating criteria are inadequate.   

The record preponderates against finding that any additional indicia of an exceptional or unusual disability picture exist, such as marked interference with employment or frequent periods of hospitalization.  The Veteran reported working full-time throughout the majority of the period on appeal and, importantly, was able to work without requiring workplace accommodation or missing more than 1-2 days of work each month.  While he did develop significant functional limitations and stopped working full-time in approximately December 2015, the December 2015 examination report indicates that his functional limitations were attributable to a nonservice-connected disability.  As such, referral for consideration of extraschedular rating for migraine headache is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996); 61 Fed. Reg. 66,749 (1996).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  As noted above, the Veteran is not service connected for prostate cancer, and his only other service-connected disabilities are noncompensable hearing loss and tinnitus rated at 10 percent.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, although the Veteran reported having prolonged attacks of unbearable headache pain that felt like a nail was being driven into his head while he was at work, he did not assert, and the record does not suggest, that his migraine headache disability rendered him totally unemployable during the relevant period.  He was able to work without workplace accommodations, did not need to seclude himself in a darkened room without lights or sound, and did not miss more than a couple days of work per month due to migraine headache pain and symptoms throughout the majority of the period on appeal.  As noted above, while he was no longer working in December 2015, neither the Veteran nor his representative has asserted that he was no longer able work due to his service-connected disability.  Accordingly, a claim of entitlement to a total rating based on unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a disability rating in excess of 30 percent for migraine headaches as of September 8, 2010, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


